Title: To James Madison from Joseph Pulis, 26 December 1804 (Abstract)
From: Pulis, Joseph
To: Madison, James


26 December 1804, Malta. Encloses the report (not found) of American ships trading with Malta during the past six months and informs JM that on 22 Nov. a British privateer brought in the American brig Favorite, Capt. John Davers, taken at Cape Mele near Genoa, carrying various goods destined for Leghorn; because that place was blockaded, the case was submitted to the judgment of the British tribunal at Malta, which will take place in a few days; meanwhile, he has neglected nothing in order to protect the owners’ rights and will inform JM of the verdict.
Lear is now at Malta. Pulis has learned that half of Barron’s squadron has been sent to Syracuse and the rest is to blockade Tripoli. Barron was ill at Syracuse but his imminent recovery is hoped for.
The troubles in Alexandria are in a way appeased; the Grand Signior has chosen for the pasha of that city the same “Elphy Bey” who was at London two years ago.
The quarantine ordinance is observed very strictly in Malta because of the yellow fever that has attacked Spain. Sicily and Naples observe the same rigor with no exceptions, and all governments should follow this rule to ensure the health of their people.
The inconclusive reports of war between England and Spain have brought to Malta approximately sixty Spanish vessels and several neutral vessels laden with wheat for Spain. Their fate is still uncertain because the British tribunal is awaiting the orders of the court before deciding.
